              Case 1:19-cv-07971-RA Document 35 Filed 02/23/21 Page 1 of 1


                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 RONALD ANDERSON,                                                  DATE FILED: 2-23-2021

                             Plaintiff,
                                                                     19-CV-7971 (RA)
                        v.
                                                                          ORDER
 NEW YORK CITY DEPARTMENT OF
 FINANCE,

                             Defendant.



RONNIE ABRAMS, United States District Judge:

         On January 19, 2021, the Court granted Defendant’s motion to dismiss this action, but granted

Plaintiff leave to file an amended complaint. Dkt. 33. Plaintiff was ordered to file his amended

complaint no later than February 12, 2021. Id. To date, he has not done so. No later than March 1,

2021 Plaintiff shall file his amended complaint. Failure to file an amended complaint by that date will

result in dismissal of this case with prejudice.

SO ORDERED.

Dated:      February 23, 2021
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
